internal_revenue_service date number release date cc el gl br1 gl-606305-98 uilc memorandum for district_counsel north from subject michael r arner senior technician reviewer general litigation this is in response to your memorandum in which you requested that we review your date memorandum to special procedures north district as well as your undated memorandum which takes a contrary position legend taxpayer x years assessment amount issue s dollar_figure whether the taxpayer’s assignee is entitled to priority over the federal_tax_lien pursuant to sec_6323 as either the holder of a security_interest or a purchaser conclusion we have given thorough consideration to both advisory opinions and believe that both present adequate legal arguments to support contrary positions nevertheless it is our view that the position taken in the date memorandum is the preferable one namely that under law et al does not have a perfected security_interest in the taxpayer's accounts_receivable and therefore the service's tax_lien is entitled to priority pursuant to sec_6323 and h facts x the taxpayer was assessed tax_liabilities of approximately dollar_figure on date notices of federal_tax_lien were not filed until date gl-606305-98 the taxpayer provided welding repairs and industrial clean-up work prior to the assessments it had apparently entered into a factoring agreement with certain and individuals namely the agreement provided that all invoices assigned by the taxpayer would note the fact of the assignment on the face of the invoice and would provide that the payment of the invoice be made to post office box which differed from the taxpayer’s normal box number this box was opened in date by mrs i in the taxpayer’s name checks received at box would be deposited in a corporate bank account in the taxpayer’s name and would then cash the previously endorsed check signed by the taxpayer the taxpayer agreed not to write any checks on the account without permission the taxpayer would perform work for third-party clients including inc would get payment from et al equal to percent of the service invoice price would send an invoice to the client would receive the client’s payment at the designated box and would deposit the payment it received from the client into the taxpayer’s account would then cash the previously endorsed check for percent of the invoice amount received the copies of the taxpayer’s invoices to l that were received from representative all have a typed notation that the receivable had been assigned to it is not known whether the taxpayer had access to box the bank account checks the designated bank account or whether these were all controlled by mrs i for et al although there was a written_agreement of the above arrangement and the taxpayer had executed a uniform commercial code hereinafter ucc financing statment in favor of it was never recorded between the assessment_date and the dates of recordation of the notices of federal_tax_lien the taxpayer performed services received advances billed the clients received payments and issued checks totalling almost dollar_figure to the corporate owner and director of the taxpayer corporation mr died on date checks from alone of over dollar_figure payable to the taxpayer were received by mrs after mr s death and were deposited and paid over to law and analysis in both of the memoranda we reviewed it is stated that under the express terms of the contract agreement between the taxpayer and et al that law is to be determinative however you concluded that since all the property and rights to property arose in the law of should apply we agree that the outcome here would be no different whether or law applies since they do not appear to differ significantly with respect to security agreements and ucc filings gl-606305-98 we believe your date memorandum correctly states the rationale for the theory upon which the service should prevail here the facts reflect that what the parties had contemplated when they entered into their contract was a security_agreement for accounts_receivable financing in order to determine lien priority questions it is necessary to look to state law state law determines property rights federal_tax_lien priorities are established by federal_law 363_us_509 348_us_211 the basic rule in determining the priority of liens is often referred to as the first in time first in right 347_us_81 sec_6323 lists certain categories of persons whose interests arise after the general tax_lien exists but before the notice_of_federal_tax_lien is filed and provides that the interests of those persons have priority over the unfiled tax_lien the persons that fall within the purview of sec_6323 are purchasers holders of security interests judgment lien creditors and mechanic lienors the focus of the instant case concerns security_interest holders and purchasers in stat ann sec_679 b are relevant to the outcome of security_interest cases sec_679 basically requires that in order to perfect a transaction subject_to ucc article it is necessary to file a financing statement sec_679 b provides that a failure_to_file a financing statement entitles a lien creditor to enjoy priority over an unperfected security_interest as a general_rule under the ucc a security_interest in accounts contract rights other intangibles is not perfected unless it is recorded as stated above in cases involving the priority of the federal_tax_lien it is necessary to look to state law to determine whether the competing security_interest lienor meets the requirements of sec_6323 ie whether there was perfection under state law one of the tests that a competing lienor who claims priority over the federal_tax_lien as a security_interest holder must meet under sec_6323 which defines a holder of a security_interest is that he must be protected under local law against a subsequent judgment lien arising out of an unsecured obligation your draft memorandum takes the view that under the theory that he is a holder of a security_interest would meet the test under sec_6323 since having already obtained the proceeds from the receivables he would be protected against a subsequent judgment lien creditor notwithstanding that there was a failure to record in essence the memorandum concludes that the receivables were reduced to cash and were paid to since the receivables no longer exist a judgment lien creditor could never levy upon them thus the position taken by the draft memorandum is that even though under the ucc there was no recording and therefore an invalid security_interest existed under state law under federal_law nevertheless qualifies as a holder of a security_interest the crucial date for determining whether the holder of a gl-606305-98 security_interest should prevail over the federal_tax_lien is the date of filing of the notice_of_federal_tax_lien ie whether the security_interest was perfected under local law as of that date we do not agree that could meet the statutory test to be considered the holder of a security_interest on the date the notice_of_federal_tax_lien was filed however an argument that et al might raise is that under certain ucc provisions it is not necessary to file in order to perfect the security_interest for example a security_interest can at times be perfected when the secured party takes possession of the collateral stat ann sec_679 a and except for automatic perfection possession is the only method of perfecting a security_interest in a negotiable instrument or in a security against a holder in due course etc stat ann sec_679 and these types of collateral are called instruments in order to perfect a security_interest in a cashier’s check the creditor must have physical possession of the check automatic perfection pursuant to stat ann sec_679 b occurs where a security_interest is created in instruments or negotiable documents to the extent the security_interest arises for new value not past consideration given by the creditor to the debtor under a written security_agreement in this type of situation the creditor is given automatic protection without the need to have filed a financing statement or taking possession to be protected after days the secured party must take or regain possession of the instrument stat ann sec_679 - see also sec_301_6323_h_-1 we agree with the statement in your date memorandum to the effect that did not become protected by possession since the collateral at issue was not negotiable instruments or other instruments but accounts_receivable stat ann sec_679 excludes accounts from collateral that may be perfected by possession in fact for some types of intangibles ie accounts and general intangibles filing is the only available method of perfection stat ann sec_679 comments to the revision p west note that stat ann sec_679 concerns proceeds and the secured party’s rights on disposition of that collateral money checks deposit accounts and the like are cash proceeds subsection of that statute states the security_interest in proceeds is a continuously perfected interest if the interest in the original collateral was perfected but it ceases to be a perfected security_interest and becomes unperfected days after receipt of the proceeds by the debtor unless gl-606305-98 a a filed financing statement covers the original collateral and the proceeds are collateral in which a security_interest may be perfected by filing in the office or offices where the financing statement has been filed and if the proceeds are acquired with cash proceeds the description of collateral in the financing statement indicates the types of property constituting the proceeds b a filed financing statement covers the original collateral and the proceeds are identifiable cash proceeds or c the security_interest in the proceeds is perfected before the expiration of the 10-day period in the instant case even if attempted to argue that when the accounts_receivable were paid_by check to the taxpayer and that ’s receipt of the proceeds therefrom constituted perfection of his security_interest he should not prevail since the above statute requires that the financing statement covering the original collateral the accounts_receivable must have been perfected as stated earlier this never occurred in addition to the foregoing argument we are also of the view that it is not possible to disregard the fact that this entire transaction was supposedly structured as one for security in southern rock inc v b v auto supplies f 72d 5th cir the court discusses ucc texas and notes that the test for creation of a security_interest is whether the transaction was intended to have effect as security thus if this whole transaction cannot really be considered as one for security the test under h should not be relevant ie a security_interest never existed in the first place in addition under the assumption that the transaction between the taxpayer and did actually constitute a security_interest there exists authority for the proposition that a lender must take steps to record his security_interest in order to prevail over the federal_tax_lien if state law requires such recording as does stat ann sec_679 b see plumb federal tax_liens 3rd ed an alternative argument to be considered is whether qualifies as a purchaser under sec_6323 we agree with the conclusion in the date memorandum that does not qualify as a purchaser under sec_6323 a purchaser means a person who for adequate_and_full_consideration in money or money’s worth acquires an interest in property which is valid under local law against subsequent purchasers without actual notice the theory under which could be considered a purchaser would be that he took the taxpayer’s assignment as an outright or absolute one and not as one for security as described above in other words he purchased the accounts_receivable and received payment prior to date when the notice_of_federal_tax_lien was filed gl-606305-98 may not be able to meet the definition of purchaser under sec_6323 in that he may not have paid adequate_and_full_consideration in money or money’s worth for the taxpayer’s assignments the facts reflect that between the date of the tax_assessment and the date the notice_of_federal_tax_lien was filed in date the taxpayer issued some dollar_figure in checks to following the death of the corporate owner and director an additional dollar_figure was paid over to the facts do not reflect whether this dollar_figure was paid prior to the filing of the notice_of_federal_tax_lien assuming that such amount was paid prior to the filing of the tax_lien if we were to consider the entire transaction to have constituted an outright or absolute assignment it may be that the total of dollar_figure would not have been sufficient consideration to support the sale of accounts_receivable ie depending on what the total amount of assigned receivables was however although neither the date nor the draft memorandum reflect this figure in all probability could no doubt establish that adequate_consideration was paid see jones jeffry construction co v united_states u s t c e d tex where plaintiff could not establish that it paid full and adequate_consideration and thus was not considered to be a purchaser assuming that we consider a purchaser under law southern rock and sun bank n a v parkland design so 2d not a tax case which are cited in the date memorandum would be on point since this is the argument that was attempted in the these cases where there was a failure to record according to each of those courts article of the ucc encompasses not only financing types of assignments of accounts but also absolute sales or transfers of accounts stat ann b while it is true that in those cases the secured party didn’t get paid in cash from the liquidation of the receivables as in our case nevertheless the ucc unless one happens to meet one of the filing exemptions under stat ann sec_679 a b requires recording for an outright or absolute assignment as well as for an assignment for security the assignment here does not meet the criteria for an exception and thus in the instant case we have an unperfected assignment under state law accordingly we don’t believe that could meet stat ann sec_679 a b provides that this chapter applies to any sale of accounts except as excluded in sec_679 that section provides that this chapter does not apply to the sale of accounts or chattel paper as part of a sale of the business out of which they arose or an assignment of account or chattel paper which is for the purpose of collection only or a transfer of a right to payment under a contract to an assignee who is also to do the performance under the contract or a transfer of a single account to an assignee in whole or partial satisfaction of a preexisting indebtedness gl-606305-98 the requirements necessary to be considered a purchaser under sec_6323 and h in that by not recording he would not be protected against a subsequent purchaser without actual notice in any event in order to be entitled to the preference given purchasers under sec_6323 one cannot be a person who acquired a lien or security_interest in the property sec_6323 see heller financial inc v united_states u s t c n d tex in summary based upon the foregoing discussion we are of the opinion that as concluded in your date memorandum the service is entitled to priority over the lien claim of et al whether we consider him not to be a holder of a security_interest or a purchaser as described in sec_6323 and h we trust that the above will be helpful if you have any questions please do not hesitate to contact us pincite-3610
